     4:19-cr-03041-JMG-CRZ Doc # 75 Filed: 04/15/21 Page 1 of 3 - Page ID # 240




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

    UNITED STATES OF AMERICA,

                        Plaintiff,                                 4:19-CR-3041

    vs.                                                                ORDER

    JUSTIN ALEXANDER COLBERT,

                        Defendant.


          This matter is before the Court on defendant Justin Colbert's motion to
reduce sentence (filing 73) and amended motion to reduce sentence (filing 74).1
Those motions will be denied.2
          Colbert was convicted, pursuant to a guilty plea, of making a false
statement on a federal document in violation of 18 U.S.C. § 1001(a)(3).3 Filing
70. Specifically, he was convicted of falsely stating on a Social Security
Administration Form SSA-821—a "work activity report"—that he hadn't been
working when he actually had. See filing 1.



1   The motions are identical except that the amended motion attaches a document.

2   Generally, the Court's authority to amend a criminal judgment is limited. See generally
Fed. R. Crim. P. 35. But Colbert specifically wants the Court to change his supervised release
and restitution—and those are things that the Court has jurisdiction to do, when it's
appropriate. See Fed. R. Crim. P. 32.1(c); 18 U.S.C. § 3664(k). It's not appropriate here,
though, as the Court will explain.

3   "[W]hoever, in any matter within the jurisdiction of the executive, legislative, or judicial
branch of the Government of the United States, knowingly and willfully . . . makes or uses
any false writing or document knowing the same to contain any materially false, fictitious,
or fraudulent statement or entry" shall be fined or imprisoned. § 1001(a).
  4:19-cr-03041-JMG-CRZ Doc # 75 Filed: 04/15/21 Page 2 of 3 - Page ID # 241




      Colbert now claims he's "innocent" and was "wrongly convicted," because
the Social Security Administration has decided that he received Social Security
disability benefits when he wasn't actually disabled. See filing 74 at 2-1.
Colbert says the Social Security Administration is wrong—that he's been
"disabled all [his] life with a condition that makes [him] completely eligible for
SSA benefits." Filing 74 at 1. He says his grandmother filled out the forms for
him and "reported that he didn't work on one or more of the forms because [he]
never keep[s] a job longer than like 2 months at the most due to [his] disability
so it was an honest mistake on her part[.]" Filing 74 at 1.
      But Colbert is confusing what the Court found with what the Social
Security Administration found, and they're different things. The Court didn't
find that Colbert wasn't disabled. The crime charged was making a false
statement on a government form: it required proof that (1) the defendant made
a statement, (2) the defendant knew the statement was false, (3) the defendant
made the statement knowingly and willfully, (4) the statement was "within the
jurisdiction of a federal agency," and (5) the statement was material. United
States v. Salther, 955 F.3d 666, 667 (8th Cir. 2020). Nothing about that crime
required the Court to find that Colbert was, or wasn't, disabled. The Social
Security Administration might have decided that, but the Court didn't.
      And Colbert admitted each element of the crime he was charged with.
He admitted that his Social Security form—which he signed—said he hadn't
worked, even though he had. Filing 53 at 19; see filing 49 at 2. So, he knowingly
and willfully endorsed a false statement on a Social Security form, meeting the
first three elements of the crime. See Salther, 955 F.3d at 667-68. A Social
Security form is clearly "within the jurisdiction of a federal agency," because it
relates to a matter on which the Social Security Administration has the power
to act. See United States v. Popow, 821 F.2d 483, 486 (8th Cir. 1987). And the



                                       -2-
  4:19-cr-03041-JMG-CRZ Doc # 75 Filed: 04/15/21 Page 3 of 3 - Page ID # 242




statement was "material" because it could affect the Social Security
Administration's decision whether to pay benefits. See United States v.
Lemons, 792 F.3d 941, 949 (8th Cir. 2015).
      But the important point is that it's unlawful for a person to put false
statements on a Social Security form—or to sign a Social Security form that
includes false statements—even if the person is actually disabled or entitled to
benefits. Cf. United States v. Welliver, 976 F.2d 1148, 1154 (8th Cir. 1992).
Simply put, Colbert wasn't convicted in this Court of receiving benefits when
he wasn't disabled—rather, he was convicted of signing a Social Security form
that said something he knew wasn't true. And he admitted those facts.
      It seems like Colbert wants to "appeal" his criminal conviction because
of the letter he got from the Social Security Administration saying he was
overpaid benefits because he wasn't actually disabled. See filing 74 at 2-4. But
that's a different case. If Colbert's problem is that the Social Security
Administration says he's not disabled, and he disagrees, then he needs to
appeal that decision with the Social Security Administration, then if necessary
appeal the Social Security Administration's decision to court. But that has
nothing to do with his criminal case. Accordingly,


      IT IS ORDERED that Colbert's motion to reduce sentence (filing
      73) and amended motion to reduce sentence (filing 74) are denied.


      Dated this 15th day of April, 2021.

                                            BY THE COURT:


                                            John M. Gerrard
                                            Chief United States District Judge



                                      -3-
